Writ of habeas corpus in the nature of an application to reduce bail upon Westchester County indictment No. 381-05.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail for Alexander Karshenboym on Westchester County indictment No. 381-05 to the sum of $750,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, with a bail sufficiency hearing to be held pursuant to CEL 520.30; all conditions imposed by the County Court, Westchester County, in conjunction with the original bail set on October 24, 2005, are to remain as conditions of the reduced bail. Florio, J.P., Schmidt, Fisher and Dillon, JJ., concur.